The opinion of the court was delivered by
Barrett, J.
The disclosure is treated by both parties as being true. The commissioner seems to have assumed, though he does not report, that it was true. At the time of the service of the process upon the trustee, and at the time of the disclosure, the defendant was indebted by note to the trustee in more than double the amount of the note held by the defendant against the trustee, which note constituted the indebtedness found by the commissioner, of the trustee to the defendant.
The former of said notes was payable two years from date, which term had not elapsed till long after this suit and judgment in the County Court. The latter of said notes was of the same date as the former, and payable on demand. The case is covered by the terms of the statute. Gen. Sts. c. 34, s. 52. There is no limitation of the demands that the trustee is allowed to retain or deduct out of the goods, effects and credits in his hands, to such as are due and payable at any particular time, as at the time of the service of the process, or the making of the disclosure, or of any other event connected with, or related to the proceeding. The statute ■ constitutes the law of the subject, and as the terms are explicit, there is no office for judicial construction. No case is cited, or known to the court, that would give countenance to charging the trustee in this case.

Judgment affirmed.